Case 4:18-cv-00442-ALM-CMC Document 195 Filed 08/25/20 Page 1 of 2 PageID #: 9623



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   S H E RMAN DIVISION

  ED BUTOWSKY,                                 §
           Plaintiff,                          §
                                               §
  V.                                           §       Civil Action No. 4:18CV442
                                               §       Judge Mazzant/Magistrate Judge Craven
  DAVID FOLKENFLIK, ET AL.,                    §
            Defendants.                        §



                                               ORDER


         The Court issues the following sua sponte. Contemporaneously with this Order, the

  undersigned United States Magistrate Judge is entering an Order On Rule 37 Sanctions Issues.

  Because the Court cites at length from a declaration which Defendants have filed under seal in

  connection with their Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37, the

  Court has sealed the Order.

         A district court must use caution when exercising its discretion to place records under seal

  because there is a “strong presumption that all trial proceedings should be subject to scrutiny by

  the public.” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir.

  2010); see also Federal Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987) (“The

  district court’s discretion to seal the record of judicial proceedings is to be exercised charily”).

  Even where no party opposes sealing, the burden is on the movant to establish the presumption in

  favor of public records is overcome.

         Given this presumption, the Court will unseal the Order On Rule 37 Sanctions Issues.

  Before doing so, however, the Court will allow the parties twenty days from the date of entry of

  this Order in which to submit a proposed publicly-available redacted version of the Order. The

                                                   1
Case 4:18-cv-00442-ALM-CMC Document 195 Filed 08/25/20 Page 2 of 2 PageID #: 9624
 .



  parties shall redact only those portions of the Order with respect to which the parties have a

  legitimate and overriding business interest in maintaining confidentiality and shall be prepared to

  submit a particularized showing regarding those redactions in the event the Court finds it

  necessary.

         The parties shall advise the Court in writing if no redactions are necessary.

         IT IS SO ORDERED.

         SIGNED this 25th day of August, 2020.




                                                      ____________________________________
                                                      CAROLINE M. CRAVEN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
